Citation Nr: 1202896	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-04 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran had active service from April 1948 to April 1952.   He served in the Korean War; participated in combat; and was awarded the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) which denied service connection for the cause of the Veteran's death.  In June 2010, the Appellant submitted a Motion to Advance on the Docket.  In July 2010, the Board granted the Appellant's motion.  In July 2010, the Board remanded the Appellant's claim to the RO for additional action.  

In July 2011, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In September 2011, the requested VHA opinion was incorporated into the record.  In October 2011, the Appellant was provided with a copy of the VHA opinion.  In December 2011, the Appellant submitted additional argument.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran's August 2006 death certificate indicates that the immediate cause of his demise was prostate cancer. 

2.  At the time of the Veteran's death, service connection was in effect for right foot frostbite residuals evaluated as 30 percent disabling; left foot frostbite residuals evaluated as 30 percent disabling; and forehead and upper lip shrapnel wound residuals evaluated as noncompensable.  
3.  The Veteran's right foot and left foot frostbite residuals have been objectively shown to have contributed materially or substantially in bringing about the Veteran's demise.  


CONCLUSION OF LAW

The Veteran's service-connected disabilities contributed materially or substantially to his death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.312 3.326(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See also Hupp v. Nicholson, 21 Vet.App. 342 (2007).  (discussing appeal notice requirements for cause of death cases).  In this decision, the Board grants service connection for the cause of the Veteran's death.  As such, no discussion of VA's duty to notify and to assist is necessary.  

The Appellant asserts that service connection for the cause of the Veteran's death is warranted as the Veteran's service-connected disabilities contributed in bringing about his death from metastatic prostate cancer.  For the reasons that follow, the Board concludes that service connection for the cause of the Veteran's death is now warranted.  
In order to establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by active service either caused or contributed substantially or materially to the Veteran's demise.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the cause of death.  For a service-connected disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310(West 2002); 38 C.F.R. § 3.312 (2011).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

The Veteran died on August [redacted], 2006.  His August 2006 death certificate states that the "immediate cause (final disease or condition resulting in death)" was prostate cancer.  

At the time of the Veteran's death, service connection was in effect for right foot frostbite residuals evaluated as 30 percent disabling; left foot frostbite residuals evaluated as 30 percent disabling; and forehead and upper lip shrapnel wound residuals evaluated as noncompensable.  

A September 2006 written statement from G. Calhoun, M.D., relates that:

[The Veteran] had a long-standing history of coronary artery disease and severe peripheral neuropathy and congestive heart failure and chronic peripheral edema and venous insufficiency.  He was service-connected secondary to his severe peripheral neuropathy relating back to extensive frostbite suffered during the Korean War.  The patient's immediate cause of death was secondary to exacerbation of prostate cancer with severe bone pain.  However, his multiple co-morbid conditions, which indeed hastened his death, including his congestive heart failure which could be related to his history of severe peripheral neuropathy secondary to his frostbite.  

A December 2006 VA evaluation conveys that the Veteran's clinical record had been reviewed.  The physician commented that:

As a Board Certified cardiologist, I can say with confidence that severe peripheral neuropathy is not a cause of congestive heart failure.  Metastatic prostate cancer is a painful disorder and [the Veteran] was on Methadone for pain.  Therefore, it is my opinion that this veteran service-connected residual of frostbite was not related to his cause of death and was less likely than not to have contributed to his cause of death.  Further, his residuals of frostbite to his feet were not a cause of congestive heart failure.  

The September 2011 VHA opinion notes that the Veteran's claims file had been reviewed.  The VA physician opined that:

I conclude the following as a board certified cardiologist:

1. Neither peripheral neuropathy nor frostbite is a cause of coronary artery disease or congestive heart failure.  While coronary artery disease and congestive heart failure are certainly significant debilitating co-morbidities, there is no causal relationship between these conditions.  
2. It is as likely as not (probability of 50%) that the service-connected residuals of the feet may have resulted in the debilitating effects which rendered the patient less capable of resisting the effects of prostate cancer (not changing the ultimate prognosis, but potentially hastened the time/course of death).  
3. The Veteran's service-connected frostbite residuals of the feet are less likely than not (less than 50%) to have changed in a substantial or material fashion the patient's ultimate prognosis with fatal metastatic prostate cancer.  

The Board has reviewed the probative evidence of record including the Appellant's written statements on appeal.  While the December 2006 VA evaluation conveys that the Veteran's service-connected disabilities did not contribute in bring about his demise, both Dr. Calhoun and the VHA opinion concluded that the Veteran's service-connected right foot and left foot  frostbite residuals rendered him less able to resist the effects of prostate cancer and thus hastened his death.  Given such findings, the Board finds that the record is in at least equipoise as to whether the Veteran's service-connected disorders contributed materially or substantially in bringing about his death.  Upon resolution of all reasonable doubt in the Appellant's favor, the Board concludes that service connection for the cause of the Veteran's death is warranted.  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


